Citation Nr: 1012323	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities, to include as secondary to service-connected 
plantar fasciitis of the left foot.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
plantar fasciitis of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1989 to 
June 1993.
 
The issue of service connection for a low back disability 
initially came before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision denying his claim.  The 
claim for his knee disabilities arises from a September 2005 
rating decision, which denied the Veteran's petition to 
reopen the claim.  

The Veteran initially filed a claim of service connection 
for a bilateral knee condition in June 1993.  The RO issued 
a decision in November 1993 denying the claim.  The Veteran 
did not initiate an appeal as to this decision and it became 
final.  He then filed a claim of service connection for a 
low back disability in February 2003, which was denied in 
June 2003.  The Veteran filed a timely notice of 
disagreement (NOD) in March 2004, but was told in a June 
2004 letter than he had to submit new and material evidence 
to reopen his claim.  In September 2004, the RO again denied 
the claim and did not issue a statement of the case (SOC).  
In March 2005, the Veteran submitted a VA Form 21-526 
"Application for Compensation and/or Pension."  The RO 
construed the application as a petition to reopen and issued 
a rating decision dated in September 2005 which denied the 
Veteran's claim for a back disability because he did not 
submit new and material evidence.  In its April 2009 remand, 
the Board found that finality did not attach to the RO's 
2003 and 2004 decisions as the Veteran properly initiated 
his appeal by filing a NOD but was never issued a SOC.  

In April 2009, the Board reopened the claim of entitlement 
to service connection for bilateral knee disabilities and 
remanded the claims (entitlement to service connection for a 
bilateral knee disability and a low back disability) for 
further evidentiary development in April 2009.  It now 
returns for appellate review.

The issue of entitlement to service connection for bilateral 
knee disabilities, to include as secondary to service 
connected plantar fasciitis of the left foot is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will advise the Veteran when further 
action is required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disability is not related to a 
disease or injury in service; it was not caused or 
aggravated by a service connected disability; and arthritis 
did not manifest to a compensable degree within one year of 
service separation.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or 
aggravated by active service, nor is it proximately due to 
or the result of a service connected disability, and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must 
be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's service 
connection claim for his low back disability, a letter dated 
in June 2004 satisfied the duty to notify provisions, with 
the exception of the degree of disability and effective 
date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  However, these omissions were rectified 
in letters dated in March 2006 and June 2009.  Although 
these letters were not sent prior to initial adjudication of 
the Veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice, given adequate 
time to respond with additional argument and evidence.  The 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the Veteran in 
November 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  His Social Security Administration records have 
been associated with the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded April 2005 and August 2009 medical 
examinations to obtain opinions as to the etiology of his 
low back disability.  The 2009 opinion was rendered by a 
medical professional following thorough examination and 
interview with the Veteran and review of the claims file. 
The examiner obtained an accurate history and listened to 
the Veteran's assertions. The examiner laid a factual 
foundation for the conclusions that were reached.  
Therefore, the Board finds that the 2009 examination is 
adequate.  See Nieves-Rodriguez, supra.

With respect to his secondary service claim, the Board 
concludes an examination is not needed in this case because 
the only evidence indicating the Veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to 
provide an examination.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the Veteran's claim since it 
could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Newhouse v. Nicholson, 497 
F.3d 1298 (Fed. Cir. 2007).

II.	Service Connection

The Veteran contends that this low back disability is a 
result of service or a service connected disability.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

As an initial matter, the Board must determine whether the 
Veteran is entitled to the presumption of soundness as to 
his low back disability.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b)(2009).

The Veteran's service treatment records indicated that at 
enlistment in April 1988, clinical evaluation of the 
Veteran's spine was normal.  On the Report of Medical 
History completed by the Veteran in conjunction with his 
enlistment examination, the Veteran noted that he had 
previously injured his coccyx area of his spine.  The 
physician noted this injury in the section for summary and 
elaboration.  

The regulations expressly provide that the term "noted" 
signifies "[o]nly such conditions as are recorded in 
examination reports."  38 C.F.R. § 3.304(b)(2009).  A 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  38 C.F.R. § 3.304(b)(1).  As his low back 
disability was not noted on entrance into service, the 
Veteran is entitled to the presumption of soundness.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's claim 
is one for service connection.  This means that no deduction 
for the degree of disability existing at the time of 
entrance will be made if a rating is awarded. See 38 C.F.R. 
§ 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

Pre-service medical treatment records indicate that the 
Veteran complained of low back pain in December 1983 when it 
was reported that the Veteran injured the sacrococcyx area.  
He was diagnosed with a contusion at that time.  A March 
1985 x-ray report provides an impression of negative sacro-
coccygeal spine.  A June 1986 x-ray report indicates that 
the Veteran's vertebral body heights and disc space were 
normally maintained.  Additionally, there was no clinical 
significance of the lumbar spine and no other abnormalities.  
In a July 1986 physical therapy evaluation report, the 
physical therapist reported an insufficiency of spinal 
extensor muscle groups.  In a pre-screening examination 
dated in March 1988, it was noted that the Veteran had 
previously experienced back pain at the age of 15 but that 
the pain had been resolved and he had no problems at that 
time.  Because the Veteran's back was examined at the time 
of service enlistment; the examiner was aware of his past 
medical history at that time; and the Veteran's back was 
found to be normal, in light of his history of back pain, 
the Board finds that there is no clear and unmistakable 
evidence that the Veteran's back problems existed prior to 
service.  The presumption of soundness is not rebutted. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Post-service medical records provide that the Veteran was 
diagnosed with degenerative disc disease, moderate 
spondylitic changes with multiple retrolisthesis, and 
discogenic degenerative endplate changes at L2/3.  The 
Veteran has a current disability and the Board turns to the 
issues of incurrence and nexus.  See Hickson, supra.  

The Veteran essentially contends that he first experienced 
back pain as a result of an automobile accident during 
active duty.  After he was service connected for plantar 
fasciitis of the left foot, the Veteran began to contend 
that this service connected disability caused or contributed 
to his back pain.  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) 
a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).

The Veteran is competent to report having experienced back 
pain during and after service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is also credible in those 
statements.  However, he is not competent to provide an 
opinion as to the cause or etiology of any current knee 
problems.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

The Veteran has also submitted third-party statements from 
his wife and father.  These statements provide observations 
of the Veteran's disability and how it affects his daily 
life.  A third party, like the Veteran, is competent to 
provide comments on what he or she observes.  However, 
without medical training, a third person is not competent to 
diagnose or provide an opinion as to the etiology of the 
Veteran's diagnosis.  There is no indication that the 
Veteran's wife or father has such medical training.

Turning to the medical evidence, the Veteran first sought 
in-service treatment for low back pain in January 1992.  In 
a January 1992 treatment report the Veteran indicated that 
his back pain resulted after being injured from a football 
game.  Conversely, in a separate January 1992 report, the 
Veteran indicated that his back pain started as a result of 
bending over.  Then, in a February 1992 treatment note, the 
Veteran complained of back pain resulting after lifting a 
heavy object.  An August 1992 treatment note indicates low 
back pain and the Veteran reported having no memory of how 
his pain started.  In the undated medical board examination, 
the Veteran's spine was found to be normal. In the 
accompanying medical history report, the Veteran expressly 
denied any recurrent back pain.  

Chronicity in service has not been established and a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of service connection for a low 
back disability.  38 C.F.R. § 3.303(b).

The Veteran submitted private treatment records, the 
earliest being a July 2001 MRI report where the Veteran was 
diagnosed with degenerative disc disease.  Subsequent 
private treatment records indicate consistent treatment for 
low back pain.  Of note is an April 2003 letter from Dr. 
Cavendish who provided that the Veteran's back pain became 
worse after lifting heavy boxes.  An October 2002 letter 
from Dr. Brown indicates that the Veteran's back pain had 
it's onset in 2001.  

The Veteran was scheduled for a VA examination in April 2005 
where he was diagnosed with degenerative disc disease of the 
lumbar spine.  However, the examiner did not provide an 
opinion as to the etiology of the Veteran's back disability.  

The Veteran submitted an April 2007 letter authored by Dr. 
Cavendish which provided that the Veteran's back pain was 
caused by his military service since he did not suffer from 
back problems prior to service.  However, this medical 
opinion is given little probative value.  Dr. Cavendish 
noted, in the 2007 letter, that the Veteran did not suffer 
from back problems prior to service.  However, a pre-service 
physical therapy evaluation dated in July 1986 indicates 
that the evaluation of the Veteran's back pain was to be 
sent to Dr. Cavendish.  This contradicts the doctor's 
statement that the Veteran did not suffer from any back 
problems prior to service.  See Nieves-Rodriguez, supra.  
Furthermore, there is no indication that the examiner was 
informed of the Veteran's true medical history during 
service and he did not provide an analysis for his 
conclusions).  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998)(a medical opinion that contains only data 
and conclusions is not entitled to any weight); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In contrast, the Veteran submitted to an August 2009 VA 
examination where the examiner found his low back pain was 
associated with moderate spondylitic changes with multiple 
retrolisthesis, most severe at L2/3, and advanced discogenic 
degenerative endplate changes.  The examiner provided that 
the low back pain was not caused by or a result of military 
service.  She reasoned that there was no documentation in 
the claims file that would substantiate that his low back 
pain was a chronic condition during his service.  The 
Veteran had indicated to the examiner that he was able to 
remain in the military for three years after his complaints 
of back pain.  This medical opinion was informed, reasoned 
and based upon a full reading of the Veteran's medical 
history.    

The absence of continuity of symptoms from service discharge 
in 1993 to 2001, when the medical records first show 
treatment, interrupts continuity and is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999)  aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  

The record also contains an April 2005 SSA decision which 
determined that pursuant to pertinent regulatory criteria 
under the Social Security Act, the Veteran was disabled due 
to disorders of his back and depression.  However, SSA 
records are not controlling for VA determinations.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Further, these records 
do not provide the nexus necessary to establish service 
connection.

In sum, the Board finds that the preponderance of the 
evidence shows that the Veteran's low back disability is not 
related to service, or an inservice event, and has not been 
continuous since service.  Accordingly, service connection 
on a direct basis is not warranted. See Hickson, supra.

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. 
§ 3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c). Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Id.

The RO processed the Veteran's claim as including a 
secondary theory that his back problem resulted from his 
service connected left foot plantar fasciitis.  As provided 
above, it was not until June 2006, after his left foot 
disability was service connected, when the Veteran started 
to allege that his service connected left foot disability 
caused or contributed to his knee problems.  He also 
submitted copies of internet research which provides that 
plantar fasciitis may cause or contribute to knee problems.  
This literature does not discuss the Veteran's own symptoms 
or diagnoses for his knee problems and are instead a general 
discussion on possible contributory effects of plantar 
fasciitis.  It does not support the Veteran's specific 
claim.  There is no other evidence to support a secondary 
theory of entitlement.  

The Board finds that preponderance of the evidence shows no 
relationship between the Veteran's knee disabilities and his 
service connected plantar fasciitis of the left foot.   
Service connection on a secondary basis is not warranted.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and chronic diseases, including 
arthritis, become manifest to a degree of 10 percent within 
1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's degenerative 
disc disease of the lumbar spine was not manifest at 
separation and the record does not reflect any complaints, 
treatment or diagnosis within one year of separation.  The 
Veteran cannot benefit from the presumption.  

Based upon the foregoing, the Board concludes that while the 
Veteran's low back disability affects his life, the evidence 
does not show that it can be attributed to his service, a 
service connected disability, or a presumption.  As such, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to plantar fasciitis of the left 
foot, is denied.


REMAND

The Board notes that the Veteran's claim of service 
connection for bilateral knee disabilities has been advanced 
on the docket, and therefore must be adjudicated without 
unnecessary delay.  However, after a thorough review of the 
claims file, the Bard regrettably finds that a remand is 
necessary to further develop the record.  

In the April 2009 remand, the Board characterized the issue 
of service connection for his back problem to include the 
theory as secondary to his service connected plantar 
fasciitis of his left foot.  Upon review of the record, the 
Veteran also alleged the same theory of entitlement 
(secondary service connection) for his bilateral knee claim.  
The Veteran specifies this theory of entitlement in his June 
2006 VA Form 9.  The RO did not provide the Veteran with 
sufficient VCAA notice regarding this secondary service 
connection theory for his bilateral knee claim.  As such, it 
is necessary to comply with such duty to notify provisions.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002)(Strict 
compliance with the provisions of the VCAA is mandated for 
VA.).  


Further, The RO has not adjudicated the issue of secondary 
service connection and thus this issue must be remanded for 
issuance of a supplementary statement of the case to reflect 
such consideration.  See 38 C.F.R. §§ 19.29, 19.31 (2009).  
Appellate adjudication of the claim of service connection 
for the Veteran's knee disabilities must be deferred pending 
completion of the RO's adjudication of his claim based on a 
secondary service connection theory.

Accordingly, the case is again remanded for the following 
action:

1.	The Veteran should be provided 
VCAA notice relating to the 
elements needed to substantiate a 
claim for primary and secondary 
service connection for his 
bilateral knee disabilities.  

2.	The RO must readjudicate the 
Veteran's claim of entitlement to 
service connection for bilateral 
knee disabilities, to include a 
determination of whether the 
Veteran's service connected 
plantar fasciitis of the left foot 
caused or aggravated his knee 
disabilities.  If the claim 
remains denied, a SSOC must be 
provided to the Veteran and his 
representative, and must provide 
the Veteran with the laws and 
regulations applicable to his 
claim for service connection for 
bilateral knee disabilities on the 
basis of secondary service 
connection.  After the Veteran and 
his representative have had an 
adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherouski v. West, 12 Vet. App. 369 (1999).  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


